Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
	Claim 18 is objected as it in part recites “wherein the machine storing the RON application”. Full phrase for abbreviated word “RON” is also required to be provided in the claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 8-12 & 14-18 & 20 are rejected under 35 USC 103 as being unpatentable over Szynmanski (US20150150141) in view of Nassiri (US 20080209516) 
 Regarding claim 1, Szymanski teaches:
 a method for providing a remote online notarization session, comprising: 
initializing, by a server, a notarization session for remotely performing a notarization of a document over a network, providing, to one or more signer devices via the network, [[0099] Some embodiments provide that the signing may be performed in the presence of a notary or other certifying official. In some embodiments, the notary may be present at the location of the signing party during the signing session. Some embodiments provide that the notary may be present via an image/video capture device, such as a webcam. In this regard, the notary may witness a substantially live feed of the signing operation remotely and then electronically and/or physically affix the notorial stamp, statement and/or signature. Please also see paras 0066, 0069 &0097]
 access to the notarization session based on a credential analysis performed at each signer device; [0079] In some embodiments, any one of multiple signing parties may request to receive a message, such as, email, telephone, text message and/or instant message, that indicates that a signing party is engaged in a signing session. Some embodiments provide the message includes a link and/or access address that, when executed, allows such parties to view the signing session in substantially real time. Signing parties may request a link to view the signing recordation as stored in the data repository for at least a given period of time after the signing session.[0080] Some embodiments provide that the signing data and/or video can be communicated to other parties as evidence of the document execution. In some embodiments, the signing data and/or video may be communicated to other parties as evidence of each signature. For example, speed, cadence, forensic signature data and/or video associated with each and every signature space may be provided as XML, attribute, and/or embedded data in a document, such as, for example, a smart PDF. In some embodiments, signing data, video and/or attributes may be stored in a database and/or other storage repository. Please also see paras 0078, 0080, 0099 & 100]
 in response to receiving, via the network as part of the notarization session, a first electronic signature from one of the one or more signer devices, transmitting, for display on a notary device, [[0015] Some embodiments of the present invention are directed to methods that include operations such as storing an electronic document as a secure electronic file, identifying a signature space in the electronic document, the signature space, after being executed, includes a signature of a signing party of the electronic document, receiving the signature of the signing party into the electronic document stored as the secure electronic file, and responsive to receiving the signature of the signing party, converting the electronic document into a read only electronic document. In some embodiments, the signing party is in the presence of a signature certifying agent. Some embodiments provide that the signing party is remotely located from a signature certifying agent and that a visual image of the signing party may be captured via an image capture device on a device that is proximate the signing party by automatically tuning the image capture device to capture the actual signing in a signing video. The signing video may be communicated to the signature certifying agent and a signature certification may be received from the signature certifying agent. In some embodiments, receiving the signature certification includes receiving an image of a certified document that is executed by the signature certifying agent. Some embodiments provide that the signature certifying agent includes an e-notary that affixes an electronic signature and an electronic notary seal to the document. Please also see paras 0097 & 0102 ]
an image of the document being electronically signed with the first electronic signature, the document modified to include the first electronic signature; [[0015] Some embodiments of the present invention are directed to methods that include operations such as storing an electronic document as a secure electronic file, identifying a signature space in the electronic document, the signature space, after being executed, includes a signature of a signing party of the electronic document, receiving the signature of the signing party into the electronic document stored as the secure electronic file, and responsive to receiving the signature of the signing party, converting the electronic document into a read only electronic document. In some embodiments, the signing party is in the presence of a signature certifying agent. Some embodiments provide that the signing party is remotely located from a signature certifying agent and that a visual image of the signing party may be captured via an image capture device on a device that is proximate the signing party by automatically tuning the image capture device to capture the actual signing in a signing video. The signing video may be communicated to the signature certifying agent and a signature certification may be received from the signature certifying agent. In some embodiments, receiving the signature certification includes receiving an image of a certified document that is executed by the signature certifying agent. Some embodiments provide that the signature certifying agent includes an e-notary that affixes an electronic signature and an electronic notary seal to the document. Please also see paras 0097 & 0102]
 receiving, from the notary device, a second electronic signature associated with the notary and a digital notarization seal; modifying the document to include the second electronic signature and digital notarization seal; [[0097] In some embodiments, a location for signing may be selected by a signing party. The location may be a signing party's home or an agent/partner location, such as, for example, an office of a title company, escrow company, real estate agent, lender, insurance agent, auto dealership, and/or airport, among others. Some embodiments provide that images of executed documents having physical notary stamps may be uploaded to the data repository. In some embodiments, the documents can be electronically executed as described herein. Some embodiments provide that documents may be electronically notarized using, for example, an e-notary. As used herein, an e-notary may include a notary public who notarizes documents electronically. For example, an e-notary may use a digital signature (second electronic signature) and/or a digital notary seal to notarize digital documents and validate with a digital certificate. In this regard, electronic notarization may include a process in which a notary affixes an electronic signature and notary seal to an electronic document using a secure public key. Once affixed to the electronic document, the documents may be rendered tamper evident in that unauthorized attempts to alter the electronic document will be evident to relying parties. An e-notary may use cryptography and/or public key infrastructure to create manage, distribute, use, store and/or revoke the digital certificate. Please also see para 0015 ]  and 
Although, Szymanski teaches digital notarization , he does not expclitly teach, however, Nassiri teaches generating, at the server, a digital notary journal, the digital notary journal including a video of the notarization session.  [0103] With reference to FIG. 11, upon affixing the notary signature and seal, the desktop manager 30 automatically executes the electronic notary journal 170. The electronic notary journal 170 creates an independent electronic record 171 of the notarization transaction. The electronic notary journal 170 contains all of the information required by law to legally enforce the notarization of the electronic document 80. Upon recording the notarization transaction in the electronic notary journal 170, the desktop manager 30 encrypts the signed, notarized, electronic document 80 and applies a time and date stamp. Any changes made to the electronic document 80 after this point in time invalidate the notary public's seal. The signed, notarized, electronic document 80 is uploaded by the notary public 140 onto the host computer server 40. Upon uploading the electronic document 80 to the host computer server 40, the temporary signing password 230 terminates. A signatory 130 to the electronic document 80 may have the notary public 140 print a hard copy of the electronic document 80 out, if so desired. The host computer server 40 archives the electronic document 80 for future use and retrieval by approved parties. Upon archival of the electronic document 80, the video conference 3, between the witnessed authentication 140, the authorized party 29, and the signatory 130, is terminated. Please also see para 0069, 0078]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Szynmanski with the disclosure of Nassiri The motivation or suggestion would have been to implement a system that will provide efficient techniques for providing an integrated approach to signature verification using a paperless electronic document platform. (paras 0006-0013, Nassiri)
Regarding claim 2, Szynmanski teaches transmitting a first electronic invitation to the one or more signer devices, wherein each of the one or more signer devices is associated with an individual for providing an electronic signature on the document; and transmitting a second electronic invitation to a notary device associated with a notary. [please see paras 0007, 0102, & 0103 & 0139]
Regarding claim 3, Szynmanski teaches, a plurality of technical capabilities of each signer device and the notary device, [please see paras 0091-0092]
Although Szynmanski teaches plurality of technical capabilities, he does not teach explicitly, however, Nassiri teaches comparing, at the server, to a threshold for each capability; and providing access to the notarization session further based on the comparison.  [please see paras 0o91 & 0101]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Szynmanski with the disclosure of Nassiri The motivation or suggestion would have been to implement a system that will provide efficient techniques for providing an integrated approach to signature verification using a paperless electronic document platform. (paras 0006-0013, Nassiri)
Regarding claims 4, Szynmanski teaches wherein the technical capabilities include video, audio, and network capabilities. [please see paras 0122 & 0134 & 01113]
Regarding claims 5 & 17, Szynmanski teaches wherein access to the notarization session is denied to one or more of the one or more signer devices in response to one of the plurality of technical capabilities of the signer device, [paras 0091 & 0092]
Although, Szynmanski teaches technical capabilities of signer device, he does not teach explicitly, however, Nassiri teaches not satisfying the threshold.[ paras 0091 & 0101].  
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Szynmanski with the disclosure of Nassiri The motivation or suggestion would have been to implement a system that will provide efficient techniques for providing an integrated approach to signature verification using a paperless electronic document platform. (paras 0006-0013, Nassiri)
Regarding claims 6 & 18, Szynmanski teaches wherein the server transmits, via the network to the one or more signer devices, information as a content page that can be rendered by a network browser on each signer device.[please see paras 0066 & 0098]  
Regarding claim 8, although Szynmanski teaches digital notarization, he does not teach explicitly, however, Nassiri teaches wherein the digital notary journal includes a list of notary session actions performed at each of the one or more signer devices and the notary device. [please paras 0069, 0078 & 103]
Regarding claims 9 & 16, although Szynmanski teaches digital notarization, he does not teach explicitly, however, Nassiri teaches wherein the digital notary journal includes a log of keystrokes entered at each of the one or more signer devices and the notary device. [please see paras 0036 & 0103] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Szynmanski with the disclosure of Nassiri The motivation or suggestion would have been to implement a system that will provide efficient techniques for providing an integrated approach to signature verification using a paperless electronic document platform. (paras 0006-0013, Nassiri)
Regarding claim 10, although Szynmanski teaches digital notarization, he does not teach explicitly, however, Nassiri teaches performing a hash of data associated with the digital notary journal; and storing the hash by the server. [paras 0023, 0100 & 0101]
Regarding claim 11, Szynmanski teaches wherein the notary session is created by a facilitator, the facilitator able to modify session features and invite, block, or remove access to the notarization session from the one or more signer devices and the notary device. [paras 0066-0067, 0077, 0109 & 0139]
Regarding claim 12, Szynmanski teaches wherein receiving the first electronic signature comprises: providing, to the one or more signer devices and the notary device, a view of the document for display, each of the one or more signer devices and the notary device including a participant; and providing, in the displays, a view of each other participant.[paras 0036, 0079, 0087,0100 & 0109] 
Regarding claim 14, Szynmanski teaches wherein providing access to the notarization session is further based on technical capabilities of each signer device and a knowledge verification performed at each signer device. [paras 0091-0092, 0081, 0056, 0066, 0140 & 0143]
Regarding claims 15 & 20, these claims are interpreted to be some as claim 1,and rejected for the same reasons as set forth for claim 1,

Claim 7 & 19 rejected under 35 USC 103 as being unpatentable over … Szynmanski  in view of Nassiri  and Dane (US 20060039471)
Regarding claims 7 & 19, Szynmanski teaches wherein the first electronic signature is provided through a remote service, the remote service embedded in the content page, [paras 0066 & 0098]. However, Szynmanski and Nasiri do not teach explicitly, however, Dane teaches through an s-frame within the content page. {para 0005].  
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Szynmanski and Nassiri with the disclosure of Dane The motivation or suggestion would have been to implement a system that will provide efficient techniques for modifying digital contents. (abstract, para 002 & 0004, Dane)

Claim 13 is rejected under 35 USC 103 as being unpatentable over … Szynmanski  in view of Nassiri  and Camenzind (US20160132818)
Regarding claim 13, although Szynmanski teaches transmission second invitation as illustrated in the mapping of  claim 2, Szynmanski and Nassiri do not teach explicitly, however, Camenzind teaches  
transmitting, to a notary pool manager device, a request for a notary, wherein a notary poll manager associated with the notary pool manager device manages a notary pool; [paras 0025, 0060, 0074 & 0105]
receiving, from the notary pool manager device, the notary matched to the request; [paras 0025, 0060, 0074 & 0105]
 receiving, from the notary device associated with the notary, a confirmation message and transmitting, to the notary device, the second electronic invitation. [0025, 0060, 0074, 0099, 105 & 107]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Szynmanski and Nassiri with the disclosure of Camenzind The motivation or suggestion would have been to implement a system that will provide efficient techniques to confirm document progress, including an assurance that all documents will be present at the closing for signature.(paras 0007-0009, Camenzind)
Examiner’s Note: Following the relevant references cited in PT)-892 but used in this office action:
1. Chen (CN109544094A-transalted copy and original attached) discloses a one-stop electronic notarization on-line bidding system and method claimed by the invention, the system runs in the cloud platform built by the blade server, a storage device, a network device and a security device of the system comprises a plurality of on-line notarization system, background management subsystem. an electronic data storage system, a home subsystem and a remote desktop system, each online authentication system corresponds to a notary public, cloud platform re-engagement of the notary public in each independently provided with a virtual server, background management subsystem and the plurality of online authentication subsystem. and establishing in the same virtual server with an online authentication subsystem, the cloud platform is provided with a single virtual server is an electronic data storage system and a home subsystem. The invention realizes the integration of the notarization applying service of all authentication mechanism, and provides the certificate applying function of more kinds, notarization system reduces the cost and improves the applying efficiency of notarization.
2 Ki (KR20170096808A-translated copy and original attached) discloses a method for notifying an unauthorized person using an image authentication of a debtor, and a method of notifying an unauthorized person using an image of a debtor using image authentication of a creditor according to the present invention is implemented by a server for managing an electronic token between a debtor and a creditor, A first step of generating an electronic document of a chartered bond finally agreed between the creditor and the debtor based on the information on the charter exchange between the terminal and the debtor terminal; A second step of performing a signing procedure to generate an original of a chartered electronic document to which the creditor digital signature value and a debtor digital signature value are attached, and a third step of storing the generated chartered electronic document original in a designated electronic document repository; When applying for the electronic notarization of the above-mentioned electronic document for borrowing through the debtor terminal, A fourth step of providing an electronic document to be notified of electronically to the notarized terminal designated by the notarized user terminal; A fifth step of generating an original document of a chartered notary document to which an electronic signature value of at least a notary public is attached by performing the digital signature procedure for the notary public; And a sixth step of storing the data.
3. Kim (US20190121846) teaches a system and method for electronic signature validation is provided. Embodiments may include initiating, using a computing device, an online notarization meeting between a signer and an agent and displaying, at a graphical user interface, a first electronic document associated with the online notarization meeting. Embodiments may also include allowing, at the graphical user interface, one or more edits to the first electronic document to generate a partially completed first electronic document and displaying, at the graphical user interface, a user selectable option to lock the partially completed first electronic document. In response to receiving a selection of the user selectable option, embodiments may further include storing the partially completed first electronic document. Embodiment may further include determining that the online notarization meeting has been interrupted and recovering, after the interruption, the partially completed first electronic document.
4. Wisniewski (US20200204370) teaches a system performs digital notarization using a biometric identification service. A signature requesting service receives a request to validate a digital item with a signature for a person. The signature requesting service provides a payload that identifies the digital item and/or the person to an identity service. The identity service obtains one or more digital representations of biometrics for the person, determines an identity for the person, and returns a data structure including the payload and one or more identity attestations regarding the determined identity. The identity service encrypts at least a portion of the data structure using a private encryption key. A public encryption key for the identity service can then be used to decrypt the portion to verify that the data structure was generated by the identity service after determining the identity. In this way, validation can be verified to the full trust level of the identification service.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497